Citation Nr: 0740242	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether the RO properly found that the veteran was a fugitive 
felon from December 27, 2001 to August 26, 2004, which 
resulted in the discontinuance of his VA disability 
compensation payments and the creation of an overpayment of 
$3,021.90.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans 
Service


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1977 to May 1978.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 decision of the Department 
of Veterans Affairs (VA) RO in Seattle, Washington.

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The RO granted the veteran service connection for a bilateral 
knee disability and assigned that disability a 10 percent 
evaluation in January 1979.  This evaluation remained in 
effect for decades when in April 2004, the RO received notice 
from a sheriff's office in Los Angeles, California that there 
was an outstanding warrant for the veteran's arrest, which 
was issued on March 2, 1990.  

In June 2004, after notifying the veteran that he had been 
identified as a fugitive felon based on the outstanding 
warrant, the RO terminated his VA disability compensation 
benefits, effective December 27, 2001.  The RO later restored 
these benefits at a partial rate based on incarceration, 
effective August 26, 2004, the date the sheriff's office 
cleared the veteran's warrant.

The veteran claims that VA should not have terminated his 
benefits for the period extending from December 27, 2001 to 
August 26, 2004 because, during that time, he was not a 
fugitive felon, but rather, was incarcerated in Washington.  
Allegedly, the Los Angeles sheriff's office was aware of the 
veteran's incarceration, declined to extradite and notified 
VA that the warrant was valid in California only.  Based on 
this fact, the veteran argues that he did not meet the 
definition of fugitive felon during the time period at issue.

A veteran eligible for compensation benefits may not be paid 
such benefits for any period during which he is a fugitive 
felon.  38 U.S.C.A. § 5313B (West 2002).  The regulation 
implementing this statutory provision provides:

Fugitive Felons:

(1)	Compensation is not payable on behalf of a 
veteran for any period during which he or she is 
a fugitive felon. Compensation or DIC is not 
payable on behalf of a dependent of a veteran for 
any period during which the veteran or the 
dependent is a fugitive felon.

(2)	For purposes of this section, the term 
fugitive felon means a person who is a fugitive 
by reason of: (i) Fleeing to avoid prosecution, 
or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, 
which is a felony under the laws of the place 
from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for 
commission of a felony under the Federal or State 
law.

(3)	For purposes of paragraph (n) of this 
section, the term felony includes a high 
misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law.

(4)	For purposes of paragraph (n) of this 
section, the term dependent means a spouse, 
surviving spouse, child, or dependent parent of a 
veteran.

38 C.F.R. § 3.665(n) (2006).

While the term "fugitive" is not specifically defined by 
the governing statute and regulation, Black's Law Dictionary 
(8th Ed. 2004) defines this term as a person who flees or 
escapes, a refugee, or a criminal suspect or a witness in a 
criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In order for a person to be fleeing prosecution, there must 
be some evidence that the person knows his apprehension is 
sought.  The statute's use of the words "to avoid 
prosecution" confirms that for 'flight' to result in a 
suspension of benefits, it must be undertaken with a specific 
intent, i.e. to avoid prosecution.  Oteze Fowlkes v. Adamec, 
432 F.3d 90, 96-97 (2nd Cir. 2005).

In addressing how fugitive felon status affects payment of VA 
benefits to dependents, VA's Office of General Counsel (GC) 
has noted that VA's fugitive felon provision was modeled 
after Public Law No. 104-193, which barred fugitive felons 
from receiving Supplemental Security Insurance from the 
Social Security Administration (SSA) and food stamps from the 
Department of Agriculture. VAOPGCPREC 7-2002.  GC has also 
noted that Public Law No. 104-193 was designed to cut off the 
support that allows fugitive felons to continue to flee.  
SSA's fugitive felon law is essentially identical to VA's 
fugitive felon law.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 
2002).

In this case, information of record confirms that the veteran 
has been incarcerated at the Coyote Ridge Corrections Center 
in Washington since July 2, 2002.  It is unclear, however, 
when the Los Angeles sheriff's office and/or prosecutor 
became aware of the veteran's incarceration in Washington, 
and any steps were taken to execute that warrant.  Such 
information is necessary to determine whether, during the 
time period in question, the veteran met VA's definition of 
fugitive felon.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Contact the Los Angeles sheriff's 
office and prosecutor for the purpose of 
obtaining the following information in 
support of the veteran's claim: a copy of 
the California warrant at issue in this 
case; a written explanation of the events 
leading up to the issuance of the 
warrant, including when and where the 
warrant was served on the veteran; any 
investigative reports prepared in support 
of the warrant, which may indicate 
whether the veteran knew that the arrest 
warrant was issued and document the 
actions he took after becoming aware of 
the arrest warrant; and any information 
regarding the conviction.

2.  Readjudicate the claim of whether the 
RO properly found that the veteran was a 
fugitive felon from December 27, 2001 to 
August 26, 2004, which resulted in the 
discontinuance of his VA disability 
compensation payments and the creation of 
an overpayment of $3,021.90.  In so 
doing, specifically discuss whether the 
veteran met VA's definition of "fugitive 
felon" during the time period at issue.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of this claim.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



